Citation Nr: 0730972	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for a left ankle disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for the orthopedic manifestations of a low back disability.

6.  Entitlement to initial ratings in excess of 10 percent 
for the neurological manifestations of a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, in addition to his granddaughter as 
an observer.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of Department 
of Veterans Affairs Regional Office (RO) that granted 
noncompensable service connection for a right ankle 
disability, and granted service connection and awarded 10 
percent disability ratings for low back and left ankle 
disabilities, effective September 1, 2003.  

By a June 2005 rating decision, the RO increased the 
disability rating for the veteran's right ankle disability 
from 0 to 10 percent disabling, effective July 16, 2004.  In 
a November 2005 rating decision, the RO granted the veteran 
service connection and awarded 10 percent disability ratings 
for radiculopathy into both the right and left lower 
extremities, effective October 22, 2005.  In July 2007, the 
veteran testified before the Board at a hearing that was held 
at the RO.  A transcript of the testimony is of record.

At his July 2007 hearing before the Board, the veteran raised 
new claims of entitlement to service connection for right and 
left knee disabilities, to include as secondary to the 
service-connected low back disability.  The Board refers 
these claims to the RO for appropriate action.

The issues of entitlement to initial ratings in excess of 10 
percent for right and left ankle disabilities, and for 
initial ratings in excess of 10 percent for the orthopedic 
and neurological manifestations of a low back disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss does not 
meet the criteria for a disability for VA purposes.

2.  The veteran does not have a current diagnosis of a sleep 
disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

2.  A claimed sleep disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  



A.  Bilateral Hearing Loss

The veteran contends that he has bilateral hearing loss that 
is related to service.  

The veteran's service medical records show that on 
examination in August 1979, prior to entry into service, the 
veteran acknowledged a history of nose and throat problems 
but reported that he did not currently have and did not have 
a history of any ear problems, including difficulty hearing.  
Audiometric examination at that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
10
5
10
10
10

The veteran's minimal hearing loss was not considered 
disabling and he was admitted for entry into service.

After the veteran's duties were noted to have exposed him to 
hazardous noise, in May 1984 he underwent audiometric 
evaluation for the purpose of establishing a reference 
audiogram.  At that time, his results, in pure tone 
thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
5
15
LEFT
30
15
10
5
15

He was instructed to wear hearing protection.

As the veteran's duties were noted to routinely expose him to 
hazardous noise, he underwent hearing conservation evaluation 
in May 1986 and in February 1988.  On evaluation in May 1986, 
his results, in pure tone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
10
25
LEFT
25
20
15
15
15

In February 1988, his results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
15
10
5
5
5

On reenlistment examination in March 1998, the veteran denied 
currently experiencing or having a history of hearing loss.  
Audiometric evaluation at that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
15
10
5
5
5

As the veteran's duties were noted to routinely expose him to 
hazardous noise, he again underwent hearing conservation 
evaluation in September 1994.  His results at that time, in 
pure tone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
20
LEFT
25
25
15
10
20

On periodic examination in April 1995, the veteran complained 
of hearing loss for the first time.  Audiometric evaluation 
at that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
10
10
LEFT
30
10
10
5
10

It was determined that there was no standard threshold shift.

The veteran again complained of slight hearing loss in 
October 1998 and November 1999.  No reports of audiometric 
evaluation associated with those complaints, however, are of 
record.

In January 2003, the veteran underwent examination in 
connection with his impending retirement from the military.  
At that time, the veteran reported experiencing difficulty 
hearing people when they were speaking.  Audiometric 
evaluation at that time revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
20
LEFT
10
10
10
5
15

The veteran again underwent examination in May 2003, prior to 
his separation from service.  At that time, he complained of 
worsening hearing.  His results, in pure tone thresholds, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
10
15
LEFT
20
10
10
0
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 97 in the left ear.  

Post-service medical records demonstrate that the veteran 
first sought clinical assistance with complaints of hearing 
loss in September 2004.  At that time, the veteran reported 
that he had experienced difficulty with understanding speech 
for approximately the last 10 years.  

There is no report of audiometric examination associated with 
the claims file.  However, the audiologist noted that the 
veteran's hearing was within normal limits and that his 
speech discrimination scores were excellent.  There are no 
treatment records dated after August 2004 pertaining to 
complaints of hearing loss.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).

In this case, on no occasion has audiological testing 
revealed thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz of 40 decibels or more, or 
thresholds of 26 decibels for at least three of these 
frequencies.  Additionally, at no time have the veteran's 
speech recognition scores using the Maryland CNC Test been 
less than 94 percent.  Thus, the Board finds that his hearing 
loss does not meet the criteria to qualify as a disability 
for VA purposes.  38 C.F.R. § 3.385 (2007).  Accordingly, 
service connection for bilateral hearing lost is not 
warranted.

The Board emphasizes that Congress specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  Hence, in the absence of competent evidence 
that the veteran currently has bilateral hearing loss to an 
extent recognized as a disability under the governing 
regulation, there can be no award of service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The provisions of 38 C.F.R. § 3.385 prohibit the award of 
service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and service 
connection for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Sleep Disorder

The veteran contends that he has a sleep disorder that first 
manifested approximately five years prior to his separation 
from active service.  At his July 2007 hearing before the 
Board, the veteran reported that he did not receive treatment 
for his sleep disorder during active service, but stated that 
he reported experiencing difficulty sleeping on examination 
prior to separation from service.  The veteran and his wife 
described his sleep disorder as being manifested by twitching 
while asleep.  

The veteran's service medical records do not reveal 
complaints related to sleeping prior to May 2003, when the 
veteran underwent examination in connection with his 
retirement from service.  At that time, the veteran 
complained of experiencing insomnia approximately every three 
days for the last 8 years.  He related this to being on watch 
duty on the ship every third day.  No residual symptoms were 
found on examination.  

The veteran was referred for a  sleep study in June 2003.  
The veteran reported experiencing periods of trembling that 
lasted from 10 to 30 seconds while asleep.  No apneic 
episodes had been witnessed.  No sleep disorder was 
diagnosed.

The next and only other clinical evidence related to a 
complaint of problems with sleep is dated on VA examination 
in July 2003.  At that time, the veteran reported a history 
of insomnia approximately every third day since 1995.  

He stated that this pattern began when he was on watch duty 
on a ship every third day.  Since that time, he had developed 
a pattern where he slept two days and then was awake the 
third.  He denied experiencing a problem with day time 
lethargy and stated that his sleep pattern was not a 
functional problem in his life.  No sleep disorder was 
diagnosed.

In this case, there is no evidence establishing a diagnosis 
of a sleep disorder.  As no sleep disorder has been 
diagnosed, service connection for a sleep disorder must, 
necessarily, be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The Board has considered the statements and sworn testimony 
of the veteran and his spouse asserting a relationship 
between his claimed sleep disorder and active duty service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his wife are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him and his wife through their 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As lay 
persons, however, they are not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the veteran and his spouse, and the 
treatment records, in light of the applicable law, and finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of medical evidence fails to 
support the veteran's claim, the Board is unable to grant the 
benefit sought. 

Duties to Notify and Assist the Appellant

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In August 2003, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

Further, the Board notes that additional (post-adjudication) 
VCAA notice was provided to the veteran in July 2004 
regarding the claims.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Accordingly, there is no prejudice 
in issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a personal hearing at the RO in July 2007.  Next, a 
specific VA medical opinion pertinent to the issue of a sleep 
disorder was obtained in July 2003.  Therefore, the available 
records and medical evidence have been obtained in order to 
made adequate determinations as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a sleep disorder is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for initial ratings in excess of 10 percent for 
right and left ankle disabilities, and for initial ratings in 
excess of 10 percent for the orthopedic and neurological 
manifestations of a low back disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2007); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  The veteran underwent VA 
examination in July 2003, May 2005, and October 2005.  

Due to discrepancies in the July 2003 and May 2005 reports of 
examination, the RO specifically asked the October 2005 VA 
examiner to review the April 2002 MRI reports, the May 2003 
report of examination prior to discharge from service, and 
the veteran's service medical records in determining whether 
degenerative joint disease of the ankles and lumbar spine was 
properly diagnosed prior to separation from service.  The 
claims file, however, was not available at the time of the 
October 2005 examination, and the examiner was thus unable to 
review the specified records.  

Thus, while the veteran in this case has already been 
afforded a VA examination, the Board finds that the most 
recent examination was inadequate, given that the claims 
folder was not available for review, and thus an accurate 
assessment of the veteran's condition could not be 
determined.  To ensure a thorough examination and evaluation, 
the veteran's disability must be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2007).  Therefore, the claim must 
be remanded for an examination with review of the claims 
file.
 
Additionally, at the July 2007 hearing before the Board, the 
veteran asserted that his service-connected orthopedic 
disabilities had worsened.  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Because there may have been a significant change in 
the veteran's condition, and because the reasons for any 
worsened symptomatology are unclear, a new examination is in 
order.

Finally, it appears that VA records are outstanding.  In July 
2007 testimony before the Board, the veteran reported that he 
was scheduled for an upcoming appointment for worsened 
symptoms associated with his service-connected low back 
disability at the VA Medical Center (VAMC) in Memphis, 
Tennessee.  The most recent treatment records on file are 
dated in October 2006.  

Because VA is on notice that there are additional records 
that may be applicable to the veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Memphis, Tennessee dated from 
October 2006 to the present.  

2.  After associating the above records 
with the file, schedule the veteran for 
an orthopedic examination to determine 
the current severity of his service-
connected low back and left and right 
ankle disabilities.  The claims file 
should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
indicate in the report of examination 
that the claims file was reviewed.  

The examiner's report should set forth 
all current complaints, findings and 
diagnoses.  The report should 
specifically address the degree of 
neurological impairment related to the 
low back disability.  

With regard to the veteran's ankles, 
the examiner should specifically review 
the April 2002 MRI reports, the May 
2003 report of examination prior to 
discharge from service, and the 
veteran's service medical records in 
determining whether degenerative joint 
disease of the ankles and lumbar spine 
was properly diagnosed prior to 
separation from service.  The report 
should include range-of-motion findings 
and findings as to any weakness.  The 
report should discuss the presence or 
absence of pain, as well as functional 
impairment.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims for increased initial ratings 
for his low back and left and right 
ankle disabilities.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


